Title: To George Washington from Stephen Gregory, 12 August 1789
From: Gregory, Stephen
To: Washington, George



Bordeaux [France] 12th August 1789

I am happy on the present Occasion to Congratulate your Excellency on the perfect establishment & Excercise of the fœderal Union of the United States of America though it is impossible for me to Express all the Sensations I feel at the Confirmation of this Event, Suffice it to that having adopted that Contry at an early period of her oppossion to foreign tyranny and having Uniformly Devoted my Effords to her service, she Can

in future be Susceptible of no Aggrandisement or reverse which will not Equally affect my personal happiness, as I have fitted out my ship for a Voyage to the Island of france in the East Indies and from that to pondichery & madras, and Bengall, and Cannot possibly arrive in america Till the month of august or Sep: [y]ear 1791; I take the Liberty of Communicating my intention to your Excellency, as it is possible there may Be in my Absence Ocasion for some marine or Navy Officers of the United States, and my present Distand Voyage may Be improperly Conceived as a Retirement from service as it is the first wish of my heart to be instrumental in the Defence of america and her interest and the Constant object of my Life to invest my personnell property and Liberty in her Goverment, I trust the present Voyage in which I am engaged will not Be Considered as a Lessening my Claim to Employment as the increase of any fortune I may acquire will enable me on my return to Devote myself entirely to her Service without the Necessity or Expectation of Emolument or pecuniary reward: nor shall I content myself with personal Services if the Sacrifice my ship or any Other part of any property to her honor of Defence may Be worth Acceptance.
I hope your Excellency will pardon this Letter it was my intention to make it an official One only But I cannot restrain myself from Adding my wishes for the happiness of your Excellency and familly and the Exalted and Sincere Veneration with which I have the honor to Be Your Excellency’s most humble and obedient servant

Stephen Gregory

